





SUBSCRIPTION AGREEMENT


Emergent Capital, Inc.
5355 Town Center Road, Suite 701
Boca Raton, FL 33486


Ladies and Gentlemen:


The undersigned (the “Investor”) hereby confirms its agreement with Emergent
Capital, Inc., a Florida corporation (the “Company”), as follows:
1.This Subscription Agreement (this “Agreement”), is made as of the date set
forth below between the Company and the Investor.
2.The Company has authorized the sale and issuance to certain investors of up to
$8,500,000 principal amount of its 8.5% Senior Secured Notes (the “Notes”) to be
issued pursuant to the Amended and Restated Indenture, dated as of July 28, 2017
and as amended by the First Supplemental Indenture dated as of January 10, 2018
and the Second Supplemental Indenture dates as of December 10, 2018 (the
“Indenture”), between the Company and Wilmington Trust, National Association, as
indenture trustee (the “Trustee”), for a purchase price of $750 per each $1,000
principal amount of Notes being sold (the “Purchase Price”). The offering and
sale of the Notes (the “Offering”) are being made pursuant to one or more
exemptions from registration under the Securities Act of 1933, as amended (the
“Act”), based in part on the representations and warranties made by the Investor
in this Subscription Agreement. The Company and the Investor agree that the
Investor will purchase from the Company, and the Company will issue and sell to
the Investor, the Notes set forth below for the aggregate purchase price set
forth below, on the date of this Agreement or such other date as the Company and
the Investors agree (the “Transaction”). Consummation of the Transaction will be
consummated by (i) payment of the purchase price, by wire transfer in US
dollars, by the Investor and (ii) issuance of the notes by the Company
3.The Investor represents, warrants and covenants with and to the Company as
follows:


(a)    Authorization and Binding Obligation. The Investor has the requisite
legal capacity, power and authority to enter into, and perform is obligations
under, this Agreement. Each of the execution, delivery and performance of each
this Agreement by the Investor, and the consummation by the Investor of the
Transaction, have been duly authorized by all requisite corporate action on the
part of the Investor, as applicable, and no further consent or authorization is
required. This Agreement has been duly authorized, executed and delivered by the
Investor, and constitutes the legal, valid and binding obligations of the
Investor, enforceable against such Investor in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities laws.
(b)    Experience of Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so




--------------------------------------------------------------------------------





as to be capable of evaluating the merits and risks of the Transaction, and has
evaluated the merits and risks thereof. Such Investor is able to bear the
economic risk of an investment in the Notes and, at the present time, is able to
afford a complete loss of such investment. The Investor qualifies as either a
qualified institutional buyer as defined in Rule 144A of the Securities Act or
an accredited institutional investor for purposes of Rule 501 of Regulation D.
The Investor is acquiring the Notes for the Investor’s own account (and not for
the account of others) for investment purposes and not with a view to, or for
offer or sale in connection with, any distribution in violation of the
Securities Act.
(c)    Disclosure of Information. The Investor has access to and has reviewed
the Company’s periodic filings made with the Securities and Exchange Commission,
including the “Risk Factors” contained therein. The Investor has had the
opportunity to ask questions of and receive answers from the Company regarding
the Company, its business and the terms and conditions of the offering of the
Notes.
(d)    Reliance on Exemptions. The Investor understands that the Notes are being
offered and sold in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws, and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
representations, and compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Investor set forth herein
in order to determine the availability of such exemptions and the eligibility of
the Investor to acquire the Notes.
4.Miscellaneous.
(a)    Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and Investor.
(b)    Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
(c)    Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
(d)    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
(e)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties.




[Signature Page Follows]




--------------------------------------------------------------------------------







Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of:
Feb. 10, 2019
 
 
 
 
 
 
Brennan Opportunities Fund I LP
 
 
 
INVESTOR
 
 
 
 
 
 
 
By:
 /s/ Patrick Brennan
 
 
 
 
 
 
Print Name:
  Patrick Brennan
 
 
Title:
  General Partner
 
 
 
 
 
 
(If second signature is required)
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Print Name:
 
 
 
Title:
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Face Value of Notes Subscribed For:
 
 
 
 
$967,000
 
 
Purchase Price for Notes Subscribed For:
 
 
 
 
$725,250
 
 
 
 
 
 
Agreed and Accepted
 
 
 
this _11 day of February, 2019
 
 
 
 
 
 
 
 
 
 
 
EMERGENT CAPITAL, INC.
 
 
 
 
 
 
 
By:
 /s/ Pat Curry
 
 
 
Name: Pat Curry
 
 
 
Title: CEO
 
 
 
 
 
 
 
 
 





